Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of Group II in response/amendment is acknowledged. The traverse is on the notion that the required percentage of the atoms 80% is stated  in the disclosure as a requirement. This is not found persuasive, since first the claim states the Faraday rotator “consist” of yettrium..; while claim 1 uses the term with open ended without “consist” and that in an obvious rejection the isolator can contain different material(s0 and/or proportions; secondly they are classified differently  and would require different search in different class/subs-classes and different search strings. Nonetheless, at the time of allowance the examiner would join the non-elected claims into allowance if the applicant inserts the allowable subject matter of claim 5, into claim 1. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 




Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Jiang” et. al. US 20110129180 A1--equivalently/alternatively to US 20130129272 A1) . 
Regarding claims 1, Jiang teaches a Faraday rotator (see abstract)  comprising of an oxide containing ytterbium oxide (Yb2O3) (see abstract) and manufactured by a ceramic manufacturing process, wherein the oxide is allowed to contain an oxide of a metal other than ytterbium (cerium oxide) similar to that of the applicant). 
Abstract
DESCRIPTION - A fiber-optic device (300) comprises 1st multicomponent glass optical fiber having core with 1st doping concentration of 55-85 wt.% 1st rare-earth oxide and cladding having 2nd doping concentration of 55-85 wt.% 2nd rare-earth oxide in which 1st and 2nd rare earth oxides are chosen from praseodymium oxide, neodymium oxide, promethium oxide, samarium oxide, europium oxide, gadolinium oxide, terbium oxide, dysprosium oxide, holmium oxide, erbium oxide, thulium oxide, ytterbium oxide, lanthanum oxide, gallium oxide, cerium oxide and lutetium oxide, and magnetic cells which are formed by bore extending in which 1st fiber is disposed in bore of other magnetic cells. Refractive index of cladding is less than the refractive index of the core.
ADVANTAGE - Desired angle of rotation is achieved at a shorter distance during propagation through a material. Spacing between magnets is small. Overall physical length of the Faraday rotator is small.
Faraday rotator (306)
   	However, Jiang does not specifically teach  that the above Faraday rotator consisting of.. rather than comprising…; and manufactured by a ceramic manufacturing process, and the proportion of ytterbium in all metal atoms in the oxide is 80% or more..
 Nonetheless, Jiang states that:
Equivalent Abstract
Preferred Components: The 1st rare-earth oxide is chosen from lanthanum oxide, gallium oxide, ytterbium oxide and cerium oxide.
	Thus the material/dopant oxide can be chosen three different materials, two of which are  can be chosen to be to be yetterbium and cerium oxide and further the proportion of ytterbium in all metal atoms in the oxide is 80% or more since the material/doping concentration can be up to 85%. Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the proportion content of be yetterbium and cerium oxide of the above oxide to be consistent of only two material yetterbium and cerium oxide with the ytterbium in all metal atoms in the oxide is 80% or more since such modification would provide 
a forty-five (45) degree polarization rotation when the light passes through the Faraday rotator thus blocking and isolating the reflected light (see disclosure).and further with regard to the above process see MPEP 2113: 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Jiang and the motivation are incorporated herein in rejection of the following claims as follows:
	With regard to claim 7,  Jiang teaches that the Faraday rotator polarizes light (see disclosure), and though is silent that the19 polarize light having a wavelength in the range of 320 to 800 nm, nonetheless, since the Faraday rotator with the oxide as stated above has the same material  as that of the applicant with the polarization state as discussed above then it would have 19 polarize light having a wavelength in the range of 320 to 800 nm; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20130129272 A1
US 20110129180 A1
US 20130329280 A1
US 20110129180 A1
US 20130329280 A1
US 20110261454 A1
US 20130129272 A1
JP 2013095608 A
RO 132655 A2



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883